ACCEPTED
                                                                                                              14-14-00470-CV
                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                   JESSICA Z. BARGER     9/10/2015 4:42:10 PM
                                                                                                        CHRISTOPHER PRINE
                                                                                   barger@wrightclose.com              CLERK

                                                                                   Board Certified Civil Appellate Law
                                                                                   Texas Board of Legal Specialization

                                                                                        FILED IN
                                                                                 14th COURT OF APPEALS
                                       September 10, 2015                           HOUSTON, TEXAS
                                                                                 9/10/2015 4:42:10 PM
                                                                                 CHRISTOPHER A. PRINE
Via Electronic Submission                                                                 Clerk
Hon. Christopher A. Prine
Clerk, Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

Re:   No. 14-14-00470-CV; Robert S. Bennett v. Commission for Lawyer
      Discipline; in the Fourteenth Court of Appeals.

Dear Mr. Prine:

     Pursuant to the Court’s request, please be advised that Jessica Z. Barger and
Thomas C. Wright will present oral argument on behalf of Appellant, Robert S.
Bennett in the above-referenced appeal.

      Argument is scheduled for Wednesday, September 16, 2015, at 10:30 a.m. in
the South Courtroom.

                                                    Sincerely,

                                                    /s/ Jessica Z. Barger
                                                    Jessica Z. Barger


JZB:jcr

cc via electronic submission

   Robert M (Randy) Roach, Jr.                               Linda A. Acevedo
   Daniel W. Davis                                           Timothy R. Bersch
   ROACH & NEWTON, L.L.P.                                    STATE BAR OF TEXAS
   111 Bagby Street, Suite 2650                              600 Jefferson, Suite 1000
   Houston, Texas 77002                                      Houston, Texas 77002

                                          WRIGHT & CLOSE, LLP
          ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320